Exhibit 10.1

 



Cellectar Biosciences, Inc.

 

AMENDED AND RESTATED 2015 STOCK INCENTIVE PLAN

 

SECTION 1. General Purpose of the Plan; Definitions

 

The purpose of this 2015 Stock Incentive Plan (the “Plan”) is to encourage and
enable officers and employees of, and other persons providing services to,
Cellectar Biosciences, Inc. (the “Company”) and its Subsidiaries (as defined
below) to acquire a proprietary interest in the Company. It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company. This Plan was amended and
restated to increase the overall number of shares issuable under the Plan
effective May 31, 2017, effective May 31, 2018 and effective June 13, 2019.

 

The following terms shall be defined as set forth below:

 

“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Statutory Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, Performance Share
Awards, Stock Appreciation Rights and Restricted Stock Units. Awards shall be
evidenced by a written agreement (which may be in electronic form and may be
electronically acknowledged and accepted by the recipient) containing such terms
and conditions not inconsistent with the provisions of this Plan as the
Committee shall determine.

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall mean, with respect to any Award holder, a determination by the
Company (including the Board) or any Subsidiary that the Holder’s employment or
other relationship with the Company or any such Subsidiary should be terminated
as a result of (i) a material breach by the Award holder of any agreement to
which the Award holder and the Company (or any such Subsidiary) are parties,
(ii) any act (other than retirement) or omission to act by the Award holder that
may have a material and adverse effect on the business of the Company, such
Subsidiary or any other Subsidiary or on the Award holder’s ability to perform
services for the Company or any such Subsidiary, including, without limitation,
the proven or admitted commission of any crime (other than an ordinary traffic
violation), or (iii) any material misconduct or material neglect of duties by
the Award holder in connection with the business or affairs of the Company or
any such Subsidiary.

 

“Change of Control” shall have the meaning set forth in Section 16.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Committee” shall have the meaning set forth in Section 2.

 

“Covered Employee” means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.

 

“Disability” means disability as set forth in Section 22(e)(3) of the Code.

 

“Effective Date” means the date on which the Plan was originally approved by the
stockholders on June 9, 2015.

“Eligible Person” shall have the meaning set forth in Section 4.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” on any given date means the closing price per share of the
Stock on such date as reported by such registered national securities exchange
on which the Stock is listed, or, if the Stock is not listed on such an
exchange, as quoted in the Over-the-Counter Market provided, that, if there is
no trading on such date, Fair Market Value shall be deemed to be the closing
price per share on the last preceding date on which the Stock was traded. If the
Stock is not listed on any registered national securities exchange or quoted in
the Over-the-Counter Market, the Fair Market Value of the Stock shall be
determined in good faith by the Committee.

 



 1 

 

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means any director who: (i) is not currently an officer
of the Company or a Subsidiary, or otherwise currently employed by the Company
or a Subsidiary, (ii) does not receive compensation, either directly or
indirectly, from the Company or a Subsidiary, for services rendered as a
consultant or in any capacity other than as a director, except for an amount
that does not exceed the dollar amount for which disclosure would be required
pursuant to Rule 404(a) of Regulation S-K promulgated by the SEC, (iii) does not
possess an interest in any other transaction for which disclosure would be
required pursuant to Rule 404(a) of Regulation S-K, and (iv) is not engaged in a
business relationship for which disclosure would be required pursuant to Rule
404(b) of Regulation S-K.

 

“Non-Statutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Outside Director” means any director who (i) is not an employee of the Company
or of any “affiliated group,” as such term is defined in Section 1504(a) of the
Code, which includes the Company (an “Affiliated Group Member”), (ii) is not a
former employee of the Company or any Affiliated Group Member who is receiving
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the Company’s or any Affiliated Group Member’s taxable
year, (iii) has not been an officer of the Company or any Affiliated Group
Member and (iv) does not receive remuneration from the Company or any Affiliated
Group Member, either directly or indirectly, in any capacity other than as a
director. “Outside Director” shall be determined in accordance with Section
162(m) of the Code and the Treasury regulations issued thereunder.

 

“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Period. The Performance Criteria (which shall be
applicable to the organizational level specified by the Committee, including,
but not limited to, the Company as a whole, or a unit, division, department,
group, line of business, or other business unit, whether or not legally
constituted, in which the individual works) that will be used to establish
Performance Goals are limited to the following: (i) stock price, (ii) market
share, (iii) sales, (iv) revenue, (v) return on equity, assets or capital, (vi)
economic profit (economic value added), (vii) total stockholder return, (viii)
costs, (ix) expenses, (x) margins, (xi) earnings (including EBITDA) or earnings
per share, (xii) cash flow (including adjusted operating cash flow), (xiii)
customer satisfaction, (xiv) operating profit, (xv) net income, (xvi) research
and development, (xvii) product releases, (xviii) manufacturing, or (xix) any
combination of the foregoing, any of which under the preceding clauses (i)
through (xix) may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group or market index.

 

“Performance Goals” means, for a Performance Period, the specific goals
established in writing by the Committee for a Performance Period based upon the
Performance Criteria.

 

“Performance Period” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a recipient’s right to and the payment of a Performance-Based
Award granted pursuant to Section 11.

 

“Performance Share Award” means an Award pursuant to Section 8.

 

“Restricted Stock Award” means an Award granted pursuant to Section 6.

 

“Restricted Stock Unit” means an Award granted pursuant to Section 10.

 



 2 

 

 

“SEC” means the Securities and Exchange Commission or any successor authority.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the common stock, $0.00001 par value per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award granted pursuant to Section 9.

 

“Subsidiary” means any subsidiary corporation of the Company, as defined in
Section 424 of the Code.

 

“Termination Date” means the date, as determined by the Committee, that an
individual’s employment or service relationship, as applicable, with the Company
or a Subsidiary terminates for any reason.

 

“Unrestricted Stock Award” means Awards granted pursuant to Section 7.

 

SECTION 2. Administration of Plan; Committee Authority to Select Participants
and Determine Awards.

 

(a) Committee. It is intended that the Plan shall be administered by the
Compensation Committee of the Board (the “Committee”), consisting of not less
than two (2) persons each of whom qualifies as an Outside Director and a
Non-Employee Director, but, except as required by law, the authority and
validity of any act taken or not taken by the Committee shall not be affected if
any person administering the Plan is not an Outside Director or a Non-Employee
Director. Except as specifically reserved to the Board under the terms of the
Plan, and subject to any limitations set forth in the charter of the Committee,
the Committee shall have full and final authority to operate, manage and
administer the Plan on behalf of the Company.

 

(b) Powers of Committee. The Committee shall have the power and authority to
grant and modify Awards consistent with the terms of the Plan, including the
power and authority:

 

(i) to select the persons to whom Awards may from time to time be granted;

 

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Statutory Stock Options, Restricted Stock,
Unrestricted Stock, Performance Shares and Stock Appreciation Rights, or any
combination of the foregoing, granted to any one or more participants;

 

(iii) to determine the number of shares to be covered by any Award;

 

(iv) to determine and modify the terms and conditions, including restrictions,
not inconsistent with the terms of the Plan, of any Award, which terms and
conditions may differ among individual Awards and participants, and to approve
the form of written instruments evidencing the Awards, except that repricing of
Stock Options and Stock Appreciation Right shall not be permitted without
stockholder approval; provided, however, that no such action shall adversely
affect rights under any outstanding Award without the participant’s consent;

 

(v) to accelerate the exercisability or vesting of all or any portion of any
Award;

 

(vi) to extend the period in which any outstanding Stock Option or Stock
Appreciation Right may be exercised; and

 

(vii) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

 



 3 

 

 

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants. No member or former member
of the Committee or the Board shall be liable for any action or determination
made in good faith with respect to this Plan.

 

SECTION 3. Shares Issuable under the Plan; Mergers; Substitution.

 

(a) Shares Issuable. The maximum number of shares of Stock which may be issued
in respect of Awards (including Stock Appreciation Rights) granted under the
Plan, subject to adjustment upon changes in capitalization of the Company as
provided in this Section 3, shall be 982,000 shares (as adjusted for the July
2018 reverse stock split), plus an additional number of shares, that are
currently available under the Company’s Amended and Restated 2006 Stock
Incentive Plan (the “Prior Plan”) or may be added back to the Prior Plan
pursuant to the next sentence, in each case subject to adjustment upon changes
in capitalization of the Company as provided in this Section 3. All of the
shares described in the previous sentence may be granted as Incentive Stock
Options. For purposes of this limitation, the shares of Stock underlying any
Awards, or awards under the Prior Plan, as applicable, which are forfeited,
cancelled, reacquired by the Company or otherwise terminated (other than by
exercise) shall be added back to the shares of Stock with respect to which
Awards may be granted under the Plan. Shares issued under the Plan may be
authorized but unissued shares or shares reacquired by the Company.

 

(b) Change in Stock. Subject to Section 16 hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for a different number or kind of
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Committee shall make an appropriate or proportionate adjustment in
(i) the maximum number of shares reserved for issuance under the Plan, (ii) the
number of shares of Stock that can be granted to any one individual recipient,
(iii) the maximum number of shares that may be granted under a Performance-Based
Award, (iv) the number and kind of shares or other securities subject to any
then outstanding Awards under the Plan, (v) the repurchase price per share
subject to each outstanding Restricted Stock Award, and (vi) the price for each
share subject to any then outstanding Stock Options and Stock Appreciation
Rights under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options or Stock Appreciation
Rights) as to which such Stock Options and Stock Appreciation Rights remain
exercisable. The adjustment by the Committee shall be final, binding and
conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Committee in its discretion may make
a cash payment in lieu of fractional shares.

 

(c) Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who concurrently become employees of the Company or a Subsidiary as
the result of a merger or consolidation of the employing corporation with the
Company or a Subsidiary or the acquisition by the Company or a Subsidiary of
property or stock of the employing corporation. The Committee may direct that
the substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances. Any substitute Awards granted under
the Plan shall not count against the share limitation applicable to individuals
set forth in the penultimate sentence of Section 3(a).

 

(d) Individual Grant Limitation. No participant shall be granted, during any one
(1) year period, Options to purchase Stock and Stock Appreciation Rights with
respect to more than 1,000,000 shares of Stock in the aggregate or any other
Awards with respect to more than 1,000,000 shares of Stock in the aggregate. If
an Award is to be settled in cash, the number of shares of Stock on which the
Award is based shall not count toward the individual share limit set forth in
this Section 3(d).

 

SECTION 4. Eligibility.

 

Incentive Stock Options may be granted to employees (including officer and
directors who are also employees) of the Company or a Subsidiary, and all other
Awards may be granted to officers, directors and employees of, and consultants
and advisers to, the Company and its Subsidiaries (all such persons, “Eligible
Persons”).

 



 4 

 

 

SECTION 5. Stock Options.

 

Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options
(subject to compliance with applicable law) or Non-Statutory Stock Options.
Unless otherwise so designated, an Option shall be a Non-Statutory Stock Option.
To the extent that any option does not qualify as an Incentive Stock Option, it
shall constitute a Non-Statutory Stock Option.

 

No Incentive Stock Option shall be granted under the Plan after the tenth
anniversary of the date of adoption of the Plan by the Board.

 

Stock Options granted pursuant to this Section 5 shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall deem desirable.

 

(a) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Committee at the time of grant but shall be not less than one hundred percent
(100%) of Fair Market Value on the date of grant. If an employee owns or is
deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) more than ten percent (10%) of the combined voting power of
all classes of stock of the Company or any subsidiary or parent corporation and
an Incentive Stock Option is granted to such employee, the option price shall be
not less than one hundred ten percent (110%) of Fair Market Value on the date of
grant.

 

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten (10) years after the date
the option is granted. If an employee owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation and an Incentive Stock Option is granted to
such employee, the term of such option shall be no more than five (5) years from
the date of grant.

 

(c) Exercisability; Rights of a Stockholder. Stock Options shall become vested
and exercisable at such time or times, whether or not in installments, as shall
be determined by the Committee. The Committee may at any time accelerate the
exercisability of all or any portion of any Stock Option. An optionee shall have
the rights of a stockholder only as to shares acquired upon the exercise of a
Stock Option and not as to unexercised Stock Options.

 

(d) Method of Exercise. Stock Options may be exercised in whole or in part, by
delivering written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by delivery of
cash or bank check or other instrument acceptable to the Committee in an amount
equal to the exercise price of such Options, or, to the extent provided in the
applicable Option Agreement, by one or more of the following methods:

 

(i) by delivery to the Company of (or attestation to the ownership of) shares of
Stock, not subject to restrictions under any Company plan, having a Fair Market
Value equal in amount to the aggregate exercise price of the Options being
exercised; or

 

(ii) if the class of Stock is registered under the Exchange Act at such time, by
delivery to the Company of a properly executed exercise notice along with
irrevocable instructions to a broker to deliver promptly to the Company cash or
a check payable and acceptable to the Company for the purchase price; provided
that in the event that the optionee chooses to pay the purchase price as so
provided, the optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Committee
shall prescribe as a condition of such payment procedure (including, in the case
of an optionee who is an executive officer of the Company, such procedures and
agreements as the Committee deems appropriate in order to avoid any extension of
credit in the form of a personal loan to such officer). The Company need not act
upon such exercise notice until the Company receives full payment of the
exercise price; or

 



 5 

 

 

(iii) by reducing the number of Option shares otherwise issuable to the optionee
upon exercise of the Option by a number of shares of Common Stock having a Fair
Market Value equal to such aggregate exercise price of the Options being
exercised; or

 

(iv) by any combination of such methods of payment.

 

The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or imposed by applicable law.

 

(e) Non-transferability of Options. Except as the Committee may provide with
respect to a Non-Statutory Stock Option, no Stock Option shall be transferable
other than by will or by the laws of descent and distribution and all Stock
Options shall be exercisable, during the optionee’s lifetime, only by the
optionee.

 

(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Stock with respect
to which Incentive Stock Options granted under this Plan and any other plan of
the Company or its Subsidiaries become exercisable for the first time by an
optionee during any calendar year shall not exceed $100,000.

 

(g) Exercise Period following Termination. When an optionee’s employment (or
other service relationship) with the Company and its Subsidiaries terminates,
the optionee’s Stock Options may be exercised within the period of time
specified in the agreement evidencing the Option, to the extent that the Option
is vested on the optionee’s Termination Date. In the absence of a specific
period of time set forth in such agreement, Stock Options shall remain
exercisable (to the extent vested on the optionee’s Termination Date): (i) for
90 days following the Termination Date upon any termination by us without cause;
or (ii) for 30 days following voluntary termination by the optionee; or (iii)
for 90 days following the Disability of the optionee; or (iv) for 180 days
following the Termination Date upon termination for death; provided however that
in no event shall any Option be exercisable after the expiration of the term of
such Option; and provided further that in the event that an optionee’s
employment with the Company or a Subsidiary has been terminated by the Company
for Cause, as determined by the Committee in its sole discretion, any Stock
Option held by such optionee shall immediately terminate and be of no further
force and effect.

 

(h) Non-Employee Director Options. Notwithstanding anything to the contrary in
the foregoing, in the event that any Non-Employee Director holding a Stock
Option granted under the Plan resigns voluntarily from the Board, the vesting of
such Option shall be accelerated such that the Option is fully vested on the
Non-Employee Director’s Termination Date, and the Non-Employee Director shall be
allowed to exercise such Option for a period equal to the lesser of the term of
the Option or three years from the Termination Date.

 

(i) No Dividend Rights. Prior to exercise, Stock Options shall not have a right
to receive dividend payments or dividend equivalent payments.

 

SECTION 6. Restricted Stock Awards.

 

(a) Nature of Restricted Stock Award. The Committee in its discretion may grant
Restricted Stock Awards to any Eligible Person, entitling the recipient to
acquire, for such purchase price, if any, as may be determined by the Committee,
shares of Stock subject to such restrictions and conditions as the Committee may
determine at the time of grant (“Restricted Stock”), including continued
employment and/or achievement of pre-established performance goals and
objectives.

 

(b) Acceptance of Award. A participant who is granted a Restricted Stock Award
shall have no rights with respect to such Award unless the participant shall
have accepted the Award within sixty (60) days (or such shorter date as the
Committee may specify) following the award date by making payment to the Company
of the specified purchase price, if any, of the shares covered by the Award and
by executing and delivering to the Company a written instrument that sets forth
the terms and conditions applicable to the Restricted Stock in such form as the
Committee shall determine.

 



 6 

 

 

(c) Rights as a Stockholder. Upon complying with Section 6(b) above, a
participant shall have all the rights of a stockholder with respect to the
Restricted Stock, including voting rights, subject to non-transferability
restrictions and Company repurchase or forfeiture rights described in this
Section 6 and subject to such other conditions contained in the written
instrument evidencing the Restricted Award. Unless the Committee shall otherwise
determine, certificates evidencing shares of Restricted Stock Award shall remain
in the possession of the Company until such shares are vested as provided in
Section 6(e) below.

 

(d) Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein. In the event of termination of employment by the
Company and its Subsidiaries for any reason (including death, Disability, Normal
Retirement and for Cause), any shares of Restricted Stock which have not then
vested shall automatically be forfeited to the Company.

 

(e) Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of forfeiture shall lapse. Subsequent
to such date or dates and/or the attainment of such pre-established performance
goals, objectives and other conditions, the shares on which all restrictions
have lapsed shall no longer be Restricted Stock and shall be deemed “vested.”
The Committee at any time may accelerate such date or dates and otherwise waive
or, subject to Section 14, amend any conditions of the Award.

 

(f) No Dividend Rights. Unvested shares of Restricted Stock shall not have a
right to receive dividend payments or dividend equivalent payments with respect
to unvested shares of Restricted Stock.

 

SECTION 7. Unrestricted Stock Awards.

 

(a) Grant or Sale of Unrestricted Stock. The Committee in its discretion may
grant or sell to any Eligible Person shares of Stock free of any restrictions
under the Plan (“Unrestricted Stock”) at a purchase price determined by the
Committee. Shares of Unrestricted Stock may be granted or sold as described in
the preceding sentence in respect of past services or other valid consideration.

 

(b) Restrictions on Transfers. The right to receive unrestricted Stock may not
be sold, assigned, transferred, pledged or otherwise encumbered, other than by
will or the laws of descent and distribution.

 

SECTION 8. Performance Share Awards.

 

A Performance Share Award is an award entitling the recipient to acquire shares
of Stock upon the attainment of specified performance goals; provided however
that the Committee, in its discretion, may provide either at the time of grant
or at the time of settlement that a Performance Share Award will be settled in
cash. The Committee may make Performance Share Awards independent of or in
connection with the granting of any other Award under the Plan. Performance
Share Awards may be granted under the Plan to any Eligible Person. The Committee
in its discretion shall determine whether and to whom Performance Share Awards
shall be made, the performance goals applicable under each such Award (which may
include, without limitation, continued employment by the recipient or a
specified achievement by the recipient, the Company or any business unit of the
Company), the periods during which performance is to be measured, and all other
limitations and conditions applicable to the Award or the Stock issuable
thereunder. Upon the attainment of the specified performance goal shares of
Stock (or cash, as applicable) shall be issued pursuant to the Performance Share
Award as soon as practicable thereafter, but in no event later than two and
one-half months after the calendar year in which such performance goal is
attained.

 



 7 

 

 

SECTION 9. Stock Appreciation Rights.

 

The Committee in its discretion may grant Stock Appreciation Rights to any
Eligible Person. A Stock Appreciation Right shall entitle the participant upon
exercise thereof to receive from the Company, upon written request to the
Company at its principal offices (the “Request”), a number of shares of Stock, a
cash payment, or a combination of shares and cash (as provided in the Stock
Appreciation Right) having an aggregate Fair Market Value equal to the product
of (a) the excess of Fair Market Value, on the date of such Request, over the
exercise price per share of Stock specified in such Stock Appreciation Right
(which exercise price shall be not less than one hundred percent (100%) of Fair
Market Value on the date of grant), multiplied by (b) the number of shares of
Stock for which such Stock Appreciation Right shall be exercised. Any Stock
Appreciation Right granted under the Plan shall contain such terms and
conditions with respect to its termination as the Committee, in its discretion,
may from time to time determine; provided however that the term of a Stock
Appreciation Right shall not exceed ten years. Stock Appreciation Fights shall
not have a right to receive dividend payments or dividend equivalent payments.

 

SECTION 10. Restricted Stock Units.

 

A Restricted Stock Unit is a bookkeeping entry representing the right to
receive, upon its vesting, one share of Stock (or a percentage or multiple of
one share of Stock if so specified in the agreement evidencing the Award) for
each Restricted Stock Unit awarded to a recipient and represents an unfunded and
unsecured obligation of the Company. The Committee shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. At the end of the vesting period, the Restricted Stock Units, to the
extent vested, shall be settled in the form of shares of Stock. Notwithstanding
the foregoing, the Committee, in its discretion, may determine either at the
time of grant or at the time of settlement, that a Restricted Stock Unit shall
be settled in cash. Except to the extent that the Committee provides otherwise,
a recipient’s right in all Restricted Stock Units that have not vested shall
automatically terminate immediately following the recipient’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries. Restricted Stock Units shall not have a right to receive dividend
payments or dividend equivalent payments with respect to unvested shares of
Restricted Stock Units.

 

SECTION 11. Performance-Based Awards to Covered Employees.

 

(a) Performance-Based Awards. A Performance-Based Award means any Restricted
Stock Award, Performance Share Award, or Restricted Stock Unit granted to a
Covered Employee (or to an employee that the Committee determines may become a
Covered Employee) that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. A Performance-Based Award shall
be payable upon the attainment of Performance Goals that are established by the
Committee and related to one or more of the Performance Criteria, in each case
on a specified date or dates or over any period or periods determined by the
Committee. The Committee shall define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for any Performance
Period. The Committee, in its discretion, may adjust or modify the calculation
of Performance Goals for such Performance Period in order to prevent the
dilution or enlargement of the rights of an individual (i) in the event of, or
in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or (iii) in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions; provided, however, that the Committee may not exercise such
discretion in a manner that would increase the amount of the Performance-Based
Award.

 

(b) Grant of Performance-Based Awards. With respect to each Performance-Based
Award, the Committee shall select, within the first 90 days of a Performance
Period (or, if shorter, within the maximum period allowed under Section 162(m)
of the Code) the Performance Criteria for such grant, and the Performance Goals
with respect to each Performance Criterion (including a threshold level of
performance below which no amount will become payable with respect to such
Award). Each Performance-Based Award will specify the amount payable, or the
formula for determining the amount payable, upon achievement of the various
applicable Performance Goals. 

 

(c) Payment of Performance-Based Awards. Following the completion of a
Performance Period, the Committee shall review and certify in writing whether,
and to what extent, the Performance Goals for the Performance Period have been
achieved and, if so, shall calculate and certify in writing the amount of the
Performance-Based Awards earned for the Performance Period. The Committee shall
then determine the actual size of each recipient’s Performance-Based Award, and,
in doing so, may reduce (but not increase) or eliminate the amount of the
Performance-Based Award if, in its sole judgment, such reduction or elimination
is appropriate.

 



 8 

 

 

(d) No Dividend Rights. Performance-Based Awards shall not have a right to
receive dividend payments or dividend equivalent payments.

 

SECTION 12. Tax Withholding.

 

(a) Payment by Participant. Each participant shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of any Federal, state, local and/or payroll
taxes of any kind required by law to be withheld with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant.

 

(b) Payment in Shares. A participant may elect, with the consent of the
Committee, to have the statutory minimum tax withholding obligation satisfied,
in whole or in part, by (i) authorizing the Company to withhold from shares of
Stock to be issued pursuant to an Award a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due with respect to such Award, or (ii)
delivering to the Company a number of shares of Stock with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.

 

SECTION 13. Transfer and Leave of Absence.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another;

 

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing; provided, that the vesting date or dates of any unvested Award held
by such employee shall automatically be extended by a period of time equal to
the period of such approved leave of absence.

 

SECTION 14. Amendments and Termination.

 

The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent. Notwithstanding the foregoing, neither the Board nor the Committee
shall have the power or authority to decrease the exercise price of any
outstanding Stock Option or Stock Appreciation Right, whether through amendment,
cancellation and regrant, exchange or any other means, except for changes made
pursuant to Section 3(b).

 

This Plan shall terminate as of the tenth anniversary of its Effective Date. The
Board may terminate this Plan at any earlier time for any reason. No Award may
be granted after the Plan has been terminated. No Award granted while this Plan
is in effect shall be adversely altered or impaired by termination of this Plan,
except upon the consent of the holder of such Award. The power of the Committee
to construe and interpret this Plan and the Awards granted prior to the
termination of this Plan shall continue after such termination.

 

SECTION 15. Status of Plan.

 

With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards.

 



 9 

 

  

SECTION 16. Change of Control Provisions.

 

(a) Upon the occurrence of a Change of Control as defined in this Section 16,
the Committee in its discretion may, at the time an Award is made or at any time
thereafter, take one or more of the following actions: (i) provide for the
acceleration of any time period relating to the exercise or payment of the
Award; (ii) provide for termination of any Awards not exercised prior to the
occurrence of a Change in Control; (iii) provide for payment to the holder of
the Award of cash or other property with a Fair Market Value equal to the amount
that would have been received upon the exercise or payment of the Award had the
Award been exercised or paid upon the Change in Control in exchange for
cancellation of the Award; (iv) adjust the terms of the Award in a manner
determined by the Committee to reflect the Change in Control; (v) cause the
Award to be assumed, or new rights substituted therefor, by another entity; or
(vi) make such other provision as the Committee may consider equitable to the
holders of Awards and in the best interests of the Company.

 

(b) “Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) becomes, after the Effective Date of this Plan, a “beneficial
owner” (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act) (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities;
or

 

(ii) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or

 

(iii) the closing of a sale or other disposition by the Company of all or
substantially all of the assets of the Company; 

 

(iv) individuals who constitute the Board on the Effective Date (“Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, that any individual who becomes a member of the Board subsequent to
the Effective Date, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors shall be treated as an
Incumbent Director unless he or she assumed office as a result of an actual or
threatened election contest with respect to the election or removal of
directors; or

 

(v) a complete liquidation or dissolution of the Company;

 

provided, in each case, that such event also constitutes a “change in control
event” within the meaning of the Treasury Regulation Section 1.409A-3(i)(5) if
necessary to avoid the imposition of additional taxes under Section 409A.

 

SECTION 17. General Provisions.

 

(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

 



 10 

 

 

No shares of Stock shall be issued pursuant to an Award until all applicable
securities laws and other legal and stock exchange requirements have been
satisfied. The Committee may require the placing of such stop orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.

 

No Award under the Plan shall be a nonqualified deferred compensation plan, as
defined in Code Section 409A, unless such Award meets in form and in operation
the requirements of Code Section 409A(a)(2),(3), and (4).

 

Notwithstanding anything to the contrary contained in this Plan, Awards may be
made to an individual who is a foreign national or employed or performing
services outside of the United States on such terms and conditions different
from those specified in the Plan as the Committee considers necessary or
advisable to achieve the purposes of the Plan or to comply with applicable laws.

 

(b) Delivery of Stock Certificates. Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company. In lieu of delivery
of stock certificates, the Company may, to the extent permitted by law and the
Certificate of Incorporation and by-laws of the Company, issue shares of Stock
hereunder in book entry form.

 

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, subject to stockholder approval if such approval
is required; and such arrangements may be either generally applicable or
applicable only in specific cases. The adoption of the Plan or any Award under
the Plan does not confer upon any employee any right to continued employment
with the Company or any Subsidiary.

 

(d) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policy, as in effect from
time to time.

 

(e) Lock-Up Agreement. By accepting any Award, the recipient shall be deemed to
have agreed that, if so requested by the Company or by the underwriters managing
any underwritten offering of the Company’s securities, the recipient will not,
without the prior written consent of the Company or such underwriters, as the
case may be, sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any shares subject to any such Award during
the Lock-up Period, as defined below. The “Lock-Up Period” shall mean a period
of time not exceeding 180 days or, if greater, such number of days as shall have
been agreed to by each director and executive officer of the Company in
connection with such offering in a substantially similar lock-up agreement by
which each such director and executive officer is bound. If requested by the
Company or such underwriters, the recipient shall enter into an agreement with
such underwriters consistent with the foregoing.

 

(f) Section 409A Awards. To the extent that any Award is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the Award shall be subject to such additional
rules and requirements as specified by the Committee from time to time in order
to comply with Section 409A. In this regard, if any amount under a 409A Award is
payable upon a “separation from service” (within the meaning of Section 409A) to
a recipient who is then considered a “specified employee” (within the meaning of
Section 409A), then no such payment shall be made prior to the date that is the
earlier of (i) six months and one day after the recipient’s separation from
service, or (ii) the recipient’s death, but only to the extent such delay is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A. Further, the settlement
of any 409A Award may not be accelerated or postponed except to the extent
permitted by Section 409A.

 

SECTION 18. Effective Date of Amendment and Restatement of the Plan.

 

This amendment and restatement of the Plan shall become effective upon approval
by the holders of a majority of the shares of stock of the Company present or
represented and entitled to vote at a meeting of stockholders at which a quorum
is present or by written consent of the stockholders. Subject to such approval
by the stockholders, Stock Options and other Awards may be granted hereunder on
and after adoption of this amendment and restatement of the Plan by the Board.

 



 11 

 

 

SECTION 19. Governing Law.

 

This Plan shall be governed by, and construed and enforced in accordance with,
the substantive laws of the State of Delaware without regard to its principles
of conflicts of laws.

 

 

 



 12 

